Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because:
Each of Lines 1, 2 and 9, replace “comprises” and “comprising” with “includes”.
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Teran (US Pub. 6,464,210 B1) in view of Barnes (US Pub. 5,075,016), Hering (US Pub. 2006/0182722 A1), and Williams (US Pub. 6,063,295).
Regarding claim 3, Teran discloses an installation comprising: 

a water inlet line and a gas inlet line, both fluidically connected to the injector, respectively (Fig. 1, eductor 34 is connected to influent conduit 18 and gas generation means 40); 
a source of oxygen gas, or a source of a gas mixture comprising oxygen gas, fluidically connected to the gas line and capable of delivering the oxygen, or the gas mixture comprising oxygen, into the gas line (Col. 2, lines 39-42: “It should be noted that virtually any gas including, but not limited to, ozone, ammonia, oxygen, carbon dioxide, nitrogen and the like may be dissolved using this novel invention”);
a pump being fluidically connected to the injector (Fig. 1, supply pump 50 pumps water through eductor 34).
However, Teran does not disclose, as taught by Barnes, a water recirculation loop (Fig. 1, water pump 18 circulates a fluid into container 11 and draws in water from that same container) including: 
a water tank, at atmospheric pressure (Fig. 1, container 11 is open to the atmosphere at its top), connected to the water inlet line (Fig. 1, container 11 has two pipes that supply it with water), and configured and adapted to supply the injector with fresh water (Fig. 1, water circulates from the tank and through venturi 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the installation of Teran to include the recirculation loop of Barnes for iterative water treatment.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piping of Teran to include the coil of Hering to increase the agitation of the fluid.
Teran does not disclose, as taught by Williams, an overflow valve, configured and adapted to direct a flow of an oxygenated water resulting from the coil to the animals for watering, or partially to the animals for watering and partially back to the water tank (Abstract, lines 13-16: “The float also opens a valve in an overflow tube disposed within the tank and keeps the valve open until the float reaches a predetermined low point as water is forced out the overflow tube by compressed air entering the tank”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tank of Teran to include the overflow valve of Williams to allow it to evacuate fluid when the tank is at capacity.
Regarding claim 4, Teran as modified discloses no oxygen analyzer is installed (No references of oxygen analyzers were found in the primary reference or any of the secondary references).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Teran (US Pub. 6,464,210 B1) in view Hering (US Pub. 2006/0182722 A1).
Regarding claim 5, Teran discloses 2Attorney Docket No. 2017P00185Preliminary Amendmentinjecting oxygen or oxygen-containing gas to water through an injector to charge the water with oxygen gas (Fig. 1, water flows through eductor 34, which is a venturi, and is connected to gas source 40. The flow of water through the venturi aerates the fluid); 
and supplying the oxygenated water resulting from the coil to the animals wherein the oxygenated water supplied to the animals is saturated with dissolved oxygen under ambient conditions (Fig. 1, oxygenated water flows through conduit 85 and could be delivered to animals if needed).
Teran does not disclose, as taught by Hering, a coil fluidically connected to a pump, wherein the coil is capable of receiving water charged with oxygen gas from the injector through the pump, wherein the coil is configured and adapted to create a water/oxygen contact time (Fig. 1A, heat exchanger coil is disposed after the pump. The coil could be used for agitation of the fluid for improved oxygenation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piping of Teran to include the coil of Hering to increase the agitation of the fluid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        


/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649